EXHIBIT 10.2

NANOMETRICS INCORPORATED

2000 DIRECTOR STOCK OPTION PLAN

(as amended and restated on March 7, 2007)

1.    Purpose of the Plan. The purposes of this 2000 Director Option Plan are to
attract and retain the best available personnel to serve as Outside Directors of
the Company, to provide additional incentives to the Outside Directors of the
Company to serve as Directors, and to encourage their continued service on the
Board.

All options granted hereunder shall be “non-statutory stock options”.

2.    Definitions. As used herein, the following definitions shall apply:

(a)    “Board” means the Board of Directors of the Company.

(b)    “Code” means the Internal Revenue Code of 1986, as amended.

(c)    “Common Stock” means the Common Stock of the Company.

(d)    “Company” means Nanometrics Incorporated, a Delaware corporation.

(e)    “Continuous Status as a Director” means the absence of any interruption
or termination of service as a Director.

(f)    “Director” means a member of the Board.

(g)    “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute "employment" by the Company.

(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination, as
reported in the Wall Street Journal or such other source as the Board deems
reliable;



--------------------------------------------------------------------------------

(ii)    If the Common Stock is quoted on the NASDAQ System (but not on the
National Market System thereof) or regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in the Wall Street Journal
or such other source as the Board deems reliable, or;

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(j)    “Option” means a stock option granted pursuant to the Plan.

(k)    “Optioned Stock” means the Common Stock subject to an Option.

(l)    “Optionee” means an Outside Director who receives an Option.

(m)    “Outside Director” means a Director who is not an Employee, or who is not
the beneficial owner of more than 50% of the Company’s outstanding stock.

(n)    “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424 (e) of the Code.

(o)    “Plan” means this 2000 Director Option Plan.

(p)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.

(q)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.    Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is two hundred fifty thousand (250,000) Shares (the "Pool") of
Common Stock. The Shares may be authorized but unissued, or reacquired Common
Stock.

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares that were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan (unless the Plan has terminated). Shares that have actually been
issued under the Plan shall not be returned to the Plan and shall not become
available for future distribution under the Plan.

4.    Administration of and Grants of Options under the Plan.

(a)    Procedure for Grants. Except as otherwise required herein, the Plan shall
be administered by the Board. All grants of options to Outside Directors under
this Plan shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions:

 

2



--------------------------------------------------------------------------------

(i)    No person shall have any discretion to select which Outside Directors
shall be granted Options or to determine the number of shares to be covered by
Options granted to Outside Directors; provided, however, that nothing in this
Plan shall be construed to prevent an Outside Director from declining to receive
an Option under this Plan.

(ii)    Each Outside Director shall be automatically granted an Option to
purchase ten thousand (10,000) Shares on the date on which such person first
becomes a Director, whether through election by the shareholders of the Company
or appointment by the Board to fill a vacancy;

(iii)    On the second business day of each fiscal quarter during the term of
this Director Plan, each Outside Director shall automatically receive an Option
to purchase two thousand five hundred (2,500) Shares, provided that he or she
has been an Outside Director for at least six (6) months on such dates;

(iv)    The terms of an Option granted pursuant to this Section shall be as
follows:

(A)    the term of the Option shall be five (5) years;

(B)    except as provided in Section 10 of this Plan, the Option shall be
exercisable only while the Outside Director remains a director;

(C)    the exercise price per share of Common Stock shall be 100% of the Fair
Market Value on the date of grant of the Option;

(D)    the Option shall become exercisable in installments cumulatively with
respect to thirty-three and one-third (33-1/3%) of the Optioned Stock one year
after the date of grant and as to an additional thirty-three and one-third
(33-1/3%) of the Optioned Stock each year thereafter, so that one hundred
percent (100%) of the Optioned Stock shall be exercisable three years after the
date of grant; provided, however, that in no event shall any Option be
exercisable prior to obtaining shareholder approval of the Plan.

(v)    In the event that any Option granted under the Plan would cause the
number of Shares subject to outstanding Options plus the number of Shares
previously purchased upon exercise of Options to exceed the Pool, then each such
automatic grant shall be for that number of Shares determined by dividing the
total number of Shares remaining available for grant by the number of Outside
Directors on the automatic grant date. No further grants shall be made until
such time, if any, as additional Shares become available for grant under the
Plan through action of the shareholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

(b)    Powers of the Board. Subject to the provisions and restrictions of the
Plan, the Board shall have the authority, in its discretion: (i) to determine,
upon review of relevant information and in accordance with y Section 2(i) of the
Plan, the Fair Market Value of the Common Stock; (ii) to interpret the Plan;
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan; (iv) to authorize any person to execute on behalf of the Company any
instrument required

 

3



--------------------------------------------------------------------------------

to effectuate the grant of an Option previously granted hereunder; and (v) to
make all other determinations deemed necessary or advisable for the
administration of the Plan.

(c)    Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final.

5.    Eligibility. Options may be granted only to Outside Directors. All Options
shall be automatically granted in accordance with the terms set forth in
Section 4(b) hereof. An Outside Director who has been granted an Option may, if
he is otherwise eligible, be granted an additional Option or Options in
accordance with such provisions.

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his directorship at any time.

6.    Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 1616 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 11 of the Plan.

7.    Exercise Price and Consideration.

(a)    Exercise Price. The per Share exercise price for Optioned Stock shall be
100% of the Fair Market Value per Share on the date of grant of the Option.

(b)    Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Board and may consist entirely of (i) cash, (ii) check,
(iii) promissory note, (iv) other shares which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised and which, in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than twelve
(12) months on the date of surrender, (v) delivery of a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds required to pay the
exercise price, (vi) delivery of an irrevocable subscription agreement for the
Shares which irrevocably obligates the Optionee to take and pay for the Shares
not more than twelve (12) months after the date of delivery of the subscription
agreement, (vii) any combination of the foregoing methods of payment, or
(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted under applicable law.

8.    Exercise of Option.

(a)    Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4
hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.

 

4



--------------------------------------------------------------------------------

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7(b) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(b)    Termination of Continuous Status as a Director. In the event an
Optionee’s Continuous Status as a Director terminates (other than upon the
Optionee’s death or total and permanent disability (as defined in
Section 22(e)(3) of the Code)), the Optionee may exercise his or her Option, but
only within three (3) months from the date of such termination, and only to the
extent that the Optionee was entitled to exercise it at the date of such
termination (but in no event later than the expiration of its five (5) year
term). To the extent that the Optionee was not entitled to exercise an Option at
the date of such termination, and to the extent that the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

(c)    Disability of Optionee. In the event Optionee’s Continuous Status as a
Director terminates as a result of total and permanent disability (as defined in
Section 22(e)(3) of the Code), the Optionee may exercise his or her Option, but
only within twelve (12) months from the date of such termination, and only to
the extent that the Optionee was entitled to exercise it at the date of such
termination (but in no event later than the expiration of its five (5) year
term). To the extent that the Optionee was not entitled to exercise an Option at
the date of termination, or if he or she does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.

(d)    Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it at the date of death (but in no event later than the
expiration of its five (5) year term). To the extent that the Optionee was not
entitled to exercise an Option at the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

 

5



--------------------------------------------------------------------------------

9.    Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

10.    Adjustments.

(a)    Changes in Capitalization. In the event that the stock of the Company is
changed by reason of any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, or converted into or
exchanged for other securities as a result of any merger, consolidation or
reorganization, or in the event that the outstanding number of shares of stock
of the Company is increased through payment of a stock dividend, appropriate
proportionate adjustments shall be made in the number and class of shares of
stock subject to the Plan, the number and class of shares subject to the Plan,
the number and class of share subject to any Option outstanding under the Plan,
and the exercise price of any such outstanding Option; provided, however, that
the Company shall not be required to issue fractional shares as a result of any
such adjustment. Any such adjustment shall be made upon approval by the Board,
whose determination shall be conclusive. If there is any other change in the
number or type of the outstanding shares of stock of the Company, or of any
other security into which such stock shall have been changed or for which it
shall have been exchanged, and if the Board in its sole discretion determines
that such change equitably requires an adjustment in the Options then
outstanding under the Plan, such adjustment shall be made in accordance with the
determination of the Board. No adjustments shall be required by reason of the
issuance or sale by the Company for cash or other consideration of additional
shares of its stock or securities convertible into or exchangeable for shares of
its stock.

(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it shall terminate immediately prior to the consummation of such
proposed action.

(c)    Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation which does not constitute a “Change of Control” (as
defined in Section (e)) or the sale of substantially all of the assets of the
Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee serves as a Director or a director of the
Successor Corporation. If the Successor Corporation does not assume an
outstanding Option or substitute for it an equivalent option, the Option shall
become fully vested and exercisable, including as to Shares for which it would
not otherwise be exercisable. In such event the Board shall notify the Optionee
that the Option shall be fully exercisable for a period of fifteen (15) days
from the date of such notice, and upon the expiration of such period the Option
shall terminate.

For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and

 

6



--------------------------------------------------------------------------------

if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares). If such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

(d)    Vesting Acceleration on Change of Control. In the event of a “Change of
Control,” all of the Optionee’s rights to purchase stock under all option
agreements with the Company pursuant to the Plan shall be automatically vested
in their entirety on an accelerated basis and be fully exercisable:

(i)    as of the date immediately preceding such “Change of Control” in the
event any such option agreement is or will be terminated or canceled (except by
mutual consent) or any successor to the Company fails to assume and agree to
perform all such option agreements; or

(ii)    as of the date immediately preceding such "Change of Control" in the
event the Optionee does not or will not receive upon exercise of the Optionee’s
stock purchase rights under any such option agreement the same identical
securities and/or other consideration as is received by all other shareholders
in any merger, consolidation, sale, exchange or similar transaction occurring
upon or after such “Change of Control”; or

(iii)    as of the date Optionee’s status as a Director or director of the
Successor Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee occurring upon or after any such "Change of
Control"; whichever shall first occur (all quoted terms as defined below).

(e)    Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), or group of “persons” acting in
concert, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 50%
or more of the total voting power represented by the Company’s then outstanding
voting securities; or

(ii)    A change in the composition of the Board of Directors of the Company as
a result of which fewer than a majority of the directors are “Incumbent
Directors.” “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board of Directors with the affirmative votes (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for election as a director without objection to
such nomination) of at least three-quarters of the Incumbent Directors at the
time of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of the Company); or

 

7



--------------------------------------------------------------------------------

(iii)    The shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or such surviving entity’s parent) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or such surviving entity’s parent outstanding immediately after
such merger or consolidation, or the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

11.    Amendment and Termination of the Plan.

(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend, or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.

(b)    Effect of Amendment or Termination. Any such amendment or termination of
the Plan shall not affect Options already granted and such Options shall remain
in full force and effect as if this Plan had not been amended or terminated.

12.    Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4(b) hereof. Notice
of the determination shall be given to each Outside Director to whom an Option
is so granted within a reasonable time after the date of such grant.

13.    Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

8



--------------------------------------------------------------------------------

14.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

15.    Option Agreement. Options shall be evidenced by written option agreements
in such form as the Board shall approve.

16.    Shareholder Approval. Continuance of the Plan shall be subject to
approval by the shareholders of the Company at or prior to the first annual
meeting of shareholders held subsequent to the granting of an Option hereunder.
Such shareholder approval shall be obtained in the degree and manner required
under applicable state and federal law.

 

9



--------------------------------------------------------------------------------

NANOMETRICS INCORPORATED

2000 DIRECTOR STOCK OPTION PLAN

DIRECTOR STOCK OPTION AGREEMENT

Nanometrics Incorporated, (the “Company”), has granted to ____________ (the
“Optionee”), an option to purchase a total of ten thousand (10,000) shares of
the Company’s Common Stock (the “Optioned Stock”), at the price determined as
provided herein, and in all respects subject to the terms, definitions and
provisions of the Company’s 2000 Director Stock Option Plan (the “Plan”) adopted
by the Company which is incorporated herein by reference. The terms defined in
the Plan shall have the same defined meanings herein.

1.    Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.

2.    Exercise Price. The exercise price is $______ for each share of Common
Stock.

3.    Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 8 of the Plan as follows:

(i)    Right to Exercise.

(a)    This Option shall become exercisable in installments cumulatively with
respect to thirty-three percent (33%) of the Optioned Stock one year after the
date of grant, and as to an additional thirty-three percent (33%) of the
Optioned Stock on each anniversary of the date of grant, so that one hundred
percent (100%) of the Optioned Stock shall be exercisable three (3) years after
the date of grant; provided, however, that in no event shall any Option be
exercisable prior to the date the shareholders of the Company approve the Plan.

(b)    This Option may not be exercised for a fraction of a share.

(c)    In the event of Optionee’s death, disability or other termination of
service as a Director, the exercisability of the Option is governed by Section 8
of the Plan.

(ii)    Method of Exercise. This Option shall be exercisable by written notice
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised. Such written notice, in the
form attached hereto as Exhibit A, shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the exercise price.

4.    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 



--------------------------------------------------------------------------------

(i)    cash;

(ii)    check; or

(iii)    promissory note: or

(iv)    surrender of other shares which (x) in the case of Shares acquired upon
exercise of an Option, have been owned by the Optionee for more than twelve
(12) months on the date of surrender, and (y) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised; or

(v)    delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price; or

(vi)    delivery of an irrevocable subscription agreement for the Shares which
irrevocably obligates the Optionee to take and pay for the Shares not more than
twelve (12) months after the date of delivery of the subscription agreement; or

(vii)    any combination of the foregoing methods of payment; or

(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted under applicable law.

5.    Restrictions on Exercise. This Option may not be exercised if the issuance
of such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulations, or if such issuance would not comply
with the requirements of any stock exchange upon which the Shares may then be
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

6.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

7.    Term of Option. This Option may not be exercised more than ten (10) years
from the date of grant of this Option, and may be exercised during such period
only in accordance with the Plan and the terms of this Option.

8.    Taxation Upon Exercise of Option. Optionee understands that, upon exercise
of this Option, he or she will recognize income for tax purposes in an amount
equal to the excess of the then Fair Market Value of the Shares purchased over
the exercise price paid for such Shares. Since the Optionee is subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, under certain
limited circumstances the measurement and timing of such income (and the
commencement

 

2



--------------------------------------------------------------------------------

of any capital gain holding period) may be deferred, and the Optionee is advised
to contact a tax advisor concerning the application of Section 83 in general and
the availability a Section 83(b) election in particular in connection with the
exercise of the Option. Upon a resale of such Shares by the Optionee, any
difference between the sale price and the Fair Market Value of the Shares on the
date of exercise of the Option, to the extent not included in income as
described above, will be treated as capital gain or loss.

 

DATE OF GRANT:           

 

Nanometrics Incorporated,

a California corporation

By:     

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan.

 

Dated:           

 

   Optionee

 

3



--------------------------------------------------------------------------------

EXHIBIT A

DIRECTOR STOCK OPTION EXERCISE NOTICE

Nanometrics Incorporated

[Address]

Attention: Corporate Secretary

1.    Exercise of Option. The undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase ______ shares of the Common Stock (the “Shares”)
of Nanometrics Incorporated (the “Company”) under and pursuant to the Company’s
2000 Director Option Plan and the Director Option Agreement dated
________________ (the “Agreement”) .

2.    Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Agreement.

3.    Federal Restrictions on Transfer. Optionee understands that the Shares
must be held indefinitely unless they are registered under the Securities Act of
1933, as amended (the “1933 Act”), or unless an exemption from such registration
is available, and that the certificate(s) representing the Shares may bear a
legend to that effect. Optionee understands that the Company is under no
obligation to register the Shares and that an exemption may not be available or
may not permit Optionee to transfer Shares in the amounts or at the times
proposed by Optionee.

4.    Tax Consequences. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultant
(s) Optionee deems advisable in connection with the purchase or disposition of
the Shares and that Optionee is not relying on the Company for any tax advice.

5.    Delivery of Payment. Optionee herewith delivers to the Company the
aggregate purchase price for the Shares that Optionee has elected to purchase
and has made provision for the payment of any federal or state withholding taxes
required to be paid or withheld by the Company.

 



--------------------------------------------------------------------------------

6.    Entire Agreement. The Agreement is incorporated herein by reference. This
Exercise Notice and the Agreement constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof. This Exercise
Notice and the Agreement are governed by California law except for that body of
law pertaining to conflict of laws.

 

Submitted by:

 

OPTIONEE:

   

Accepted by:

 

NANOMETRICS INCORPORATED

By:          By:            Its:     

 

Address:        

Dated:          Dated:     

 

2